Citation Nr: 0522495	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus at L4-5, postoperative, including as secondary to a 
service-connected foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service during World War II 
from August 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, that denied service connection for a 
back disability and an increased evaluation for the residual 
of a fracture of the left second toe (with split nail).

The veteran's testimony during a January 2000 RO hearing has 
been accepted as a notice of disagreement with respect to the 
increasing evaluation.  A statement of the case, regarding 
the increased rating issue, was issued in March 2000.  The 
veteran did not file a substantive appeal with respect to the 
increased evaluation, and as such, this issue is not for 
appellate review.

In October 2003, the Board determined that the veteran had 
submitted new and material evidence that was sufficient to 
reopen the veteran's claim for service connection for a back 
disability.  As a result of that action, the Board remanded 
the claim to the RO for the purpose of obtaining additional 
medical information.  The claim has since been returned to 
the Board for review.  

The Board then remanded the claim in January 2005 because the 
RO had not fully complied with the Board's previous remand 
instructions contrary to Stegall v. West, 11 Vet. App. 268 
(1998).  The VA Appeals Management Center obtained the 
requested information and the claim has since been returned 
to the Board for appellate review.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran is service-connected for a left second toe 
disability.  

3.  There is no competent medical evidence of record that 
shows the veteran has a back disability that is etiologically 
related to his military service, any incident therein, or to 
a service-connected disability.


CONCLUSION OF LAW

A lower back disability, to include a herniated nucleus 
pulposus at L4-L5, was not incurred in or aggravated by 
active service or the result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the numerous supplemental statements of the 
case (SSOC), and the Board's various actions.  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that he 
was actually suffering from the claimed disability and that 
it was related to or caused by his military service or to an 
incident that occurred while the veteran was performing 
military duties or to his service-connected left foot 
disability.  In other words, the veteran was told that he had 
to show that he now has a ratable disability and that the 
condition could be linked either to the veteran's service or 
to his service-connected noncompensably rated left foot 
disability.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  It is noted that 
the VA last informed the veteran of the VCAA in January 2005.  
The AMC sent the veteran that letter and there is no 
indication from the claims folder that the veteran did not 
understand the VCAA letter that provided to him.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran underwent 
numerous VA examinations during the course of this appeal, 
with the last examination taking place in March 2005.  At 
each time, the veteran had the opportunity to explain why he 
believed that his back disorder was related to his military 
service or to his service-connected left foot disability.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone a medical examination so that the VA would have a 
complete picture of the veteran's back disorder.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the VCAA notification was provided after the 
initial rating decision.  In letters to the veteran, dated 
April 2002 and again in January 2005, along with the SOC and 
the SSOCs, the RO informed him of what information he needed 
to establish entitlement to service connection.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
letters satisfy the VCAA content-complying notice.  The 
claimant and his representative have been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claim and to respond to VA notices.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection claims.  
He has, by information letters, rating decisions, an SOC, and 
the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to a claim involving service connection, the 
Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The record reflects that after the veteran was discharged in 
1945, he submitted a claim for benefits.  He was subsequently 
granted service connection for healed injury, left second toe 
manifested by split nail.  A noncompensable evaluation was 
assigned.  The veteran did not request service connection for 
a lower back disability.  Moreover, there was no indication 
from the record that the veteran had been treated for a 
chronic disability of the spine during his two-plus years of 
service during World War II.  

In 1964, the veteran sought and obtained treatment for back 
complaints at the VA Hospital in Long Beach, California.  A 
medical record from August 1964 notes that the veteran began 
experiencing intermittent back pain in 1961.  In August 1964, 
he was diagnosed as having a herniated nucleus pulposus at 
L4, with motor deficit on the left.  The veteran underwent a 
lumbar laminectomy of the L4-L5 interspace with removal of a 
herniated nucleus pulposus.  It is noted that the records do 
not insinuate or imply that the veteran's toe disorder caused 
in any manner the lower back disability.  

Approximately four years later, in 1968, the veteran 
submitted a claim for benefits.  The veteran underwent an 
examination of the back and the second left toe.  Upon 
completion of the examination, the examiner provided a 
diagnosis involving the back and the left second toe.  The 
examiner did not, however, conclude that the lower back 
disability was caused by or the result of the service-
connected left toe disability.  Moreover, the examiner did 
not conclude that the back disability was the result of the 
veteran's honorable military service during World War II.  

The veteran provided testimony before an RO Hearing Officer 
in January 2000.  During that hearing, the veteran claimed 
that as a result of his toe injury, he had to modify his 
stance, which in turn, resulted in the development of a back 
condition.  He further stated that while serving as a truck 
driver in the occupied zone of Germany, he strained his back 
picking up debris.  The veteran did admit that he had 
received treatment for various disabilities since his 
discharge in 1945 but that those doctors were no longer 
practicing and their records were not available.  He implied 
that those doctors had suggested that the service-connected 
toe disability caused the disc disorder.  

Following the hearing, the veteran underwent an examination 
of the foot in February 2000.  The examiner did note that the 
veteran had a disability of the second left toe.  However, he 
further reported that the veteran's main disability was his 
lower back disc disability with a left foot drop (secondary 
to the disc disorder).  

In conjunction with his claim, the veteran's private and VA 
medical records were obtained.  Of note are the records of 
the veteran's private physician, J. C. Passman, M.D.  Dr. 
Passman noted, in March 2002, the following:

This 76 year old . . . states that he 
injured his left foot while in the [A]rmy 
and lost the great toenail of the left 
foot and had to walk with a limp and 
developed low back pain during this time. 
. . .

A June entry from Dr. Passman insinuates that Dr. Passman 
will write a letter etiologically linking the veteran's lower 
back disability with the service-connected left toe disorder.  

Received in July 2002, was a letter from Robert T. Van Uden, 
M.D., submitted in support of the veteran's claim.  The 
letter is dated October 5, 2000.  The examiner stated that he 
had been treating the veteran since 1994.  The doctor wrote 
that "according" to the veteran, the lower back disability 
with foot drop dated to an inservice injury to the left foot 
and leg.  Dr. Van Uden further opined:

	. . . From what I can ascertain the 
low back and disc problem relate to his 
service injury and since the VA did his 
lumbar surgery this would seem to 
indicate that they too felt it was 
service related.

Dr. Van Uden did admit that there were no medical records 
from 1945 to 1964 that would confirm the veteran's 
assertions.  The Board notes that the obtained VA medical 
treatment records do not affirm the veteran's statements or 
the hypothesis offered by Dr. Van Uden.  

The veteran underwent a VA examination of his back in 
December 2003.  The doctor wrote that there were no medical 
records from the veteran's military service that would verify 
the veteran's assertions that he began experiencing back pain 
while he was in service.  The examiner further noted that the 
veteran did not start, per the available medical records, 
experiencing back pain until the late 1950s or early 1960s.  
The examiner opined that the veteran did not have a herniated 
nucleus pulposus while he was in service and that the 
veteran's service did not result in the development of such a 
condition.  The doctor concluded that the veteran's back 
disability was due to the veteran's age and to activities 
accomplished by the veteran in the early 1960s.

The veteran underwent another VA-sponsored examination of the 
back in March 2005.  Upon completion of the examination, the 
examiner, an orthopedist, concluded that he did not believe 
that the veteran's fractured toe resulted in sufficient pain 
or limp to cause degenerative disc disease of the lumbar 
segment of the spine.  It was further explained that he did 
not believe that the herniated nucleus pulposus at L4-L5 was 
caused by or aggravated his fractured left second toe.  

The veteran has asserted that despite the lack of VA doctors 
who have provided an opinion in favor of the veteran's 
assertions, the veteran's own doctor has fulfilled the 
provisions of 38 C.F.R. § 3.303(d) (2004) since he has linked 
the veteran's service-connected left second toe disability 
with the veteran's disc disorder.  The Board holds that the 
statement is inconclusive, speculative, and contradicted by 
the VA doctors' opinions.  

In other words, the information provided by Dr. Van Uden is 
not definitive in proving the claim.  The assertion is deemed 
to be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant, as is the case now before the 
Board.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Consequently, his suppositions are no better than the facts 
alleged by the claimant, and may be accorded little weight 
with regard to the etiology of the veteran's current 
disability.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the two most recent medical opinions provided 
by VA examiners have refused to etiologically relate the 
veteran's back disability with his service-connected left 
second toe disorder.  With respect to the opinion given by 
Dr. Van Uden, it was provided many decades after the 
veteran's discharge from the service.  Moreover, it was made 
many decades after the veteran was initially diagnosed as 
having a disc disability of the spine.  It was made by a 
doctor who did not treat the veteran immediately following 
the toe injury nor did Dr. Van Uden initially treat the 
veteran for a lower back disorder.  The Board finds that the 
physician's opinion regarding a nexus or aggravation to be 
less probative because it is less-informed.  On the other 
hand, the most recent VA examiners thoroughly reviewed the 
veteran's claims file including all clinical records prior to 
rendering a final diagnosis.  In arriving at this conclusion, 
the VA examiners concluded that the veteran was not suffering 
from a ratable disability that might be related to the 
veteran's military service or any incident therein or to a 
service-connected left foot disability.

The Board acknowledges the statements by the veteran 
regarding lower back pain.  It further notes the statements 
proffered by his family.  However, these are the only 
positive evidence in support of his claim.  That is, the 
claims folder is negative for credible medical evidence (not 
based on the history conveniently provided by the veteran), 
either from a private doctor or a VA physician, that 
diagnoses the veteran as suffering from a back disability 
related to his service-connected toe disorder or his service.  
Undoubtedly, these statements made over the years and 
repeated by the veteran's accredited representative were made 
in good faith; however, the veteran and his family members 
are not doctors nor have they undergone medical training.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran and his family members are lay 
people; and as lay people, they do not have the expertise to 
opine regarding medical diagnosis or etiology.  They cannot 
state, with medical certainty, that the veteran has a back 
disability that was the result of or related a service-
connected disability or to his period of military service.  
In the absence of evidence demonstrating that the veteran (or 
his family members) has the requisite training to proffer 
medical opinions, the contentions made by him are no more 
than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran may now suffer from a disc disability of the lumbar 
segment of the spine with foot drop, medical evidence showing 
that this disorder was caused by or the result of the 
veteran's military service has not been presented.  Moreover, 
there is no credible medical evidence suggesting that the 
back disability is related to an injury that occurred while 
the veteran was on active duty.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  The veteran's claim is thus 
denied.


ORDER

Service connection for a herniated nucleus pulposus at L4-5, 
postoperative, including as secondary to a service-connected 
foot disorder, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


